 



Exhibit 10.10

AMENDMENT NO. 1, CONSENT AND WAIVER TO
SUNTRON CORPORATION
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

          Amendment No. 1, Consent and Waiver (this “Amendment”), dated as of
March 29, 2005, to the Second Amended and Restated Credit Agreement, dated as of
July 7, 2004 (as amended to the date hereof, the “Credit Agreement”), among
K*TEC Operating Corp. and EFTC Operating Corp., each a Delaware corporation, as
borrowers (each a “Borrower” and collectively, the “Borrowers”), Suntron
Corporation (the “Company”), the Lenders party thereto (the “Lenders”), the
Issuers party thereto (the “Issuers”), Citicorp USA, Inc. as Administrative
Agent and Collateral Agent (in such capacity, the “Administrative Agent”) and
Congress Financial Corporation (Western), as Syndication Agent (the “Syndication
Agent”). Capitalized terms used herein but not defined herein are used as
defined in the Credit Agreement.

W I T N E S S E T H:

          WHEREAS, the Company, the Borrowers, the Lenders, the Issuers, the
Administrative Agent and the Syndication Agent are party to the Credit
Agreement;

          WHEREAS, the Company has notified the Administrative Agent and the
Requisite Lenders that the Events of Default specified on Schedule A (Events of
Default) (the “Specified Events of Default”) hereto have occurred and are
continuing;

          WHEREAS, the Company desires to sell (the “Transaction”) pursuant to
the letter of intent, dated as of March 8, 2005, among Suntron Corporation, as
seller, and Continental Poly Bags, Inc., as buyer, the real property comprising
all of commercial reserves “A” and “B” of Sugar Land Business Park, tracts 130
and 131, slide no. 1356B, F.B.C.P.R. Brown and Belknap League, A-15, Fort Bend
County, Sugar Land, Texas, described therein, and for a purchase price in excess
of $800,000.00, which shall result in a receipt by the Loan Parties of Net Cash
Proceeds in an amount in excess of $725,000.00, which shall result in a
prepayment of the Obligations in such amount by the Loan Parties as required
pursuant to Section 2.9 (Mandatory Prepayments) of the Credit Agreement;

          WHEREAS, the Company has requested that the Administrative Agent and
the Requisite Lenders waive the Specified Events of Default; and

          WHEREAS, the Company, the Borrower, the Administrative Agent and the
Syndication Agent have agreed, subject to certain limitations and conditions set
forth below, to (a) waive the Specified Events of Default for the periods and
subject to the conditions set forth herein, (b) consent to the Transaction and
(c) make certain amendments to the Credit Agreement, as more specifically set
forth below;

          NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:

Section 1. Consent and Waiver

          (a) Effective as of the Amendment Effective Date until (and including)
April 15, 2005 (the “Waiver Period”), the Administrative Agent, the Syndication
Agent and the

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1, CONSENT AND WAIVER TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

Lenders and Issuers party hereto (constituting the Requisite Lenders) hereby
waive the Specified Events of Default for the Waiver Period.

          (b) The Company shall deliver to the Administrative Agent (with
sufficient copies for each of the Lenders) prior to the end of the Waiver
Period, in form satisfactory to it (i) a Form 10-K of the Company, (ii) an
analysis thereof by the management of the Company and (iii) a related
certification by the Company’s Accountants as set forth in Section 6.1(c)
(Financial Statements) of the Credit Agreement. Effective on the later of the
Amendment Effective Date and the end of the Waiver Period, and subject to the
prior compliance by the Company with the provisions of the preceding sentence,
the Administrative Agent, the Syndication Agent and the Lenders and Issuers
party hereto (constituting the Requisite Lenders) hereby waive the Specified
Events of Default.

          (b) Anything in the Credit Agreement to the contrary notwithstanding,
the Administrative Agent, Syndication Agent and the Lenders and Issuers party
hereto (constituting the Requisite Lenders) hereby consent, to the extent
required under the Credit Agreement, to the consummation of the Transaction
(which Transaction, for the avoidance of doubt, shall not be taken into account
when calculating the amount set forth in Section 8.4(f)(i) (Sale of Assets) of
the Credit Agreement) on the terms set forth above.

     Section 2. Amendment

          Effective as of the Amendment Effective Date (as defined below) and
subject to the satisfaction (or due waiver) of the conditions set forth in
Section 4 (Amendment to Article VI (Financial Statements)

(a) Section 6.1 (Financial Statements) of the Credit Agreement shall be amended
by inserting a new clause (j) at the end thereof to read in its entirety as
follows:

               (j) Cash Flow Forecasts. No later than the third Business Day of
each calendar week (which calendar week shall be deemed to start on each
Sunday), forecasts of cash flow prepared by management of the Company for the
succeeding thirteen week period, certified by a Responsible Officer.

Conditions Precedent to the Effectiveness of this Amendment) hereof, the
Administrative Agent, the Syndication Agent and the Lenders and Issuers party
hereto hereby agree to amend the Credit Agreement as follows:

          (a) Amendment to Article I (Definitions, Interpretation and Accounting
Terms)

                     (i) The following definition is hereby inserted in
Section 1.1 (Defined Terms) of the Credit Agreement in the appropriate place to
preserve the alphabetical order of the definitions in such section:

               “Average Excess Availability” means, with respect to any fiscal
month, an amount equal to (a) the sum of Excess Availability at the close of
business on each Business Day during such fiscal month, divided by (b) the
number of Business Days in such fiscal month.

-2-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1, CONSENT AND WAIVER TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

               (ii) The definition of “Applicable Margin” in Section 1.1
(Defined Terms) of the Credit Agreement is hereby amended in its entirety to
read as follows:

               “Applicable Margin” means, (a) during the period commencing on
the Effective Date and ending March 28, 2005, with respect to (i) Base Rate
Loans, 0.75% per annum and (ii) Eurodollar Rate Loans, 2.75% per annum and
(b) thereafter, with respect to each period set forth below, a per annum rate
equal to the rate set forth below opposite such period and under the applicable
type of Loan:

                  PERIOD   BASE RATE LOANS     EURODOLLAR RATE LOANS  
From March 29, 2005 through June 30, 2005
    1.75%     3.25%
From July 1, 2005 through September 30, 2005
    2.00%     3.50%
From October 1, 2005 through December 31, 2005
    2.25%     3.75%
From January 1, 2006 and thereafter
    2.50%     4.00%

               (iii) The definition of “Reduced Liquidity Month” in Section 1.1
(Defined Terms) of the Credit Agreement is hereby amended in its entirety to
read as follows:

               “Reduced Liquidity Month” means, (a) in the case of the first two
fiscal months of any fiscal quarter, any fiscal month for which Average Excess
Availability for such month failed to exceed $10,000,000 and (b) in the case of
the third fiscal month of any fiscal quarter, any fiscal month for which Average
Excess Availability for such month failed to exceed $12,500,000.

          (b) Amendment to Article V (Financial Covenants)

               Clause (c) of Section 5.1 (Minimum EBITDA) of the Credit
Agreement shall be amended by deleting the table set forth therein and inserting
the following new table in its place:

          APPLICABLE PERIOD   MINIMUM EBITDA  
Fiscal Year 2004
  $ 2,000,000  
Fiscal Month January 2005
  $ 2,000,000  
Fiscal Month February 2005
  $ 2,000,000  
Fiscal Month March 2005
    -$2,300,000  
Fiscal Month April 2005
    -$2,500,000  
Fiscal Month May 2005
    -$2,300,000  
Fiscal Month June 2005
    -$1,800,000  
Fiscal Month July 2005
    -$1,200,000  
Fiscal Month August 2005
    -$300,000  
Fiscal Month September 2005
  $ 1,000,000  
Fiscal Month October 2005
  $ 1,500,000  
Fiscal Month November 2005
  $ 1,500,000  
Fiscal Month December 2005
  $ 1,800,000  
Fiscal Year 2006 and thereafter
  $ 2,500,000  

-3-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1, CONSENT AND WAIVER TO
SECOND AMENDED AND RESTATED CREDIT AGREEMTNT
SUNTRON CORPORATION

     Section 3. Amendment to Article VI (Financial Statements)

          Section 6.1 (Financial Statements) of the Credit Agreement shall be
amended by inserting a new clause (j) at the end thereof to read in its entirety
as follows:

               (j) Cash Flow Forecasts. No later than the third Business Day of
each calendar week (which calendar week shall be deemed to start on each
Sunday), forecasts of cash flow prepared by management of the Company for the
succeeding thirteen week period, certified by a Responsible Officer.

     Section 4. Conditions Precedent to the Effectiveness of this Amendment

          This Amendment shall become effective when, and only when, each of the
following conditions precedent shall have been satisfied or waived by the
Administrative Agent (the “Amendment Effective Date”):

          (a) Certain Documents. The Administrative Agent shall have received
each of the following, each dated as of the Amendment Effective Date (unless
otherwise agreed by the Administrative Agent), in form and substance
satisfactory to the Administrative Agent and in sufficient copies for each
Lender:

               (i) this Amendment, executed by the Company, each Borrower, the
Administrative Agent; and

               (ii) such additional documentation as the Administrative Agent
may reasonably require;

          (b) Corporate and Other Proceedings. All corporate and other
proceedings, and all documents, instruments and other legal matters in
connection with the transactions contemplated by this Amendment shall be
satisfactory in all respects to the Administrative Agent;

          (c) No Default or Event of Default. After giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing,
either on the date hereof or on the Amendment Effective Date; and

          (d) Fees and Expenses Paid. Each Borrower shall have paid all
Obligations due, after giving effect to this Amendment, on or before the later
of the date hereof and the Amendment Effective Date including, without
limitation, the fees set forth in Section 6 (Fees and Expenses) hereof.

     Section 5. Representations and Warranties

          On and as of the date hereof and as of the Amendment Effective Date,
after giving effect to this Amendment, the Company and each Borrower hereby
represent and warrant to the Administrative Agent and each Lender as follows:

          (a) this Amendment has been duly authorized, executed and delivered by
the Company and each Borrower and constitutes a legal, valid and binding
obligation of the Company and each Borrower, enforceable against the Company and
each Borrower in accordance with its terms and the Credit Agreement as amended
by this Amendment and constitutes the legal,

-4-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1, CONSENT AND WAIVER TO
SECOND AMENDED AND RESTATED CREDIT AGREEMTNT
SUNTRON CORPORATION

valid and binding obligation of the Company and each Borrower, enforceable
against the Company and each Borrower in accordance with its terms;

          (b) all of the representations and warranties of the Company and each
Borrower contained in Article IV (Representations and Warranties) of the Credit
Agreement and in any other Loan Document are true and correct in all material
respects on and as of the date hereof and the Amendment Effective Date, in each
case as if made on and as of such date and except to the extent that such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties shall be true and correct in all
material respects as of such specific date; and

          (c) no Default or Event of Default has occurred and is continuing.

     Section 6. Fees and Expenses

          (a) Each Borrower and each other Loan Party agrees to pay on demand in
accordance with the terms of Section 11.3 (Costs and Expenses) of the Credit
Agreement all costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Amendment and all
other Loan Documents entered into in connection herewith (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto and all other Loan Documents).

          (b) Each Borrower and each other Loan Party agrees to pay to the
Administrative Agent, for the account of each Lender in accordance with its
Ratable Portion, a fee equal to 0.125% of the aggregate of the Revolving Credit
Commitments in effect at the time of payment, which fee (a) shall be due on the
Amendment Effective Date and (b) when paid shall be fully earned and
non-refundable.

     Section 7. Release

          In further consideration for the Administrative Agent and the
Syndication Agent’s execution of this Agreement, each Borrower and each other
Loan Party hereby release each of the Administrative Agent, the Syndication
Agent, each Lender and each Issuer and their respective Affiliates, officers,
employees, directors, agents and advisors (collectively, the “Releases”) from
any and all claims, demands, liabilities, responsibilities, disputes, causes of
action (whether at law or equity) and obligations of any nature whatsoever,
whether liquidated or unliquidated, known or unknown, matured or unmatured,
fixed or contingent that any of the Loan Parties may have against any Releasee
and that arise from or relate to the Obligations, any Collateral, any Loan
Document or any document, dealing or other matter in connection with any of the
Loan Documents or the Collateral, and any third party liable in whole or in part
for any of the Obligations, in each case to the extent arising (a) on or prior
to the date hereof or the Amendment Effective Date or (b) out of, or relating
to, actions, dealings or other matters occurring on or prior to the date hereof
or the Amendment Effective Date (including, without limitation, any actions or
inactions of any Releasee prior to the date hereof or the Amendment Effective
Date).

-5-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1, CONSENT AND WAIVER TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

     Section 8. Reference to the Effect on the Loan Documents

          (a) As of the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as modified hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment Effective Date.

          (b) Except as expressly amended hereby, all of the terms and
provisions of the Credit Agreement and all other Loan Documents are and shall
remain in full force and effect and are hereby ratified and confirmed.

          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, the Issuers, the Administrative Agent or the
Syndication Agent under any of the Loan Documents, nor constitute a waiver or
amendment of any other provision of any of the Loan Documents or for any purpose
except as expressly set forth herein.

          (d) This Amendment is a Loan Document and a failure to comply with the
covenants set forth herein shall constitute an “Event of Default”, as and to the
extent provided in Section 9.1(d)(2) (Events of Default) of the Credit
Agreement.

     Section 9. Consents by Guarantors

          Each Guarantor hereby consents to the provisions hereof and agrees
that the terms hereof shall not affect in any way its obligations and
liabilities under the Loan Documents (as amended and otherwise expressly
modified hereby), all of which obligations and liabilities shall remain in full
force and effect and each of which is hereby reaffirmed (as amended and
otherwise expressly modified hereby).

     Section 10. Execution in Counterparts

          This Amendment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

     Section 11. Governing Law

          This Amendment shall be governed by and construed in accordance with
the law of the State of New York.

-6-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1, CONSENT AND WAIVER TO
SECOND AMENDED AND RESTATED CREDIT AGREEMTNT
SUNTRON CORPORATION

     Section 12. Section Titles

          The section titles contained in this Amendment are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference a
section. Any reference to the number of a clause, sub-clause or subsection of
any Loan Document immediately followed by a reference in parenthesis to the
title of the section of such Loan Document containing such clause, sub-clause or
subsection is a reference to such clause, sub-clause or subsection and not to
the entire section; provided, however, that, in case of direct conflict between
the reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

     Section 13. Notices

          All communications and notices hereunder shall be given as provided in
the Credit Agreement.

     Section 14. Severability

          The fact that any term or provision of this Agreement is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person

     Section 15. Successors

          The terms of this Amendment shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.

     Section 16. Waiver of Jury Trial

          EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

-7-



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties hereto have caused this Amendment to
be executed by their respective officers and general partners thereunto duly
authorized, as of the date first written above.

              SUNTRON CORPORATION
 
       

  By:    

       

      Name: Peter W. Harper
Title:   CFO
 
            K*TEC OPERATING CORP.,
      as Borrower
 
       

  By:    

       

      Name: Peter W. Harper
Title:   CFO
 
            EFTC OPERATING CORP.,
      as Borrower
 
       

  By:    

       

      Name: Peter W. Harper
Title:   CFO

[SIGNATURE PAGE TO FIRST AMENDMENT TO SUNTRON’S SECOND AMENDED AND RESTATED
CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              CITICORP USA, INC.,
     as Administrative Agent and Lender
 
       

  By:    

       

      Name: Michael Schadt
Title:   Vice President
 
            CITIBANK, N.A.,
      as Issuer
 
       

  By:    

       

      Name: Michael Schadt
Title:   Vice President

[SIGNATURE PAGE TO FIRST AMENDMENT TO SUNTRON’S SECOND AMENDED AND RESTATED
CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              CONGRESS FINANCIAL CORPORATION
     (Western),
     as Syndication Agent and Lender
 
       

  By:    

       

      Name: Gary Cassianni
Title:   Vice President

[SIGNATURE PAGE TO FIRST AMENDMENT TO SUNTRON’S SECOND AMENDED AND RESTATED
CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule A

Specified Events of Default

The Company failed to deliver a (i) a Form 10-K of the Company, (ii) an analysis
thereof by the management of the Company and (iii) a related certification by
the Company’s Accountants within 90 days after the end of Fiscal Year 2004, as
required under Section 6.1(c) (Financial Statements) of the Credit Agreement.

 